Citation Nr: 1111294	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  06-09 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for venous insufficiency of the lower extremities, to include as secondary to service-connected diabetes mellitus type II, hypertension and peripheral neuropathy of the lower extremities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel
INTRODUCTION

The Veteran served on active duty from February 1970 to July 1982.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran was afforded a hearing before a Decision Review Officer (DRO) in July 2006.  A transcript of the testimony offered at the hearing has been associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has been afforded several VA examinations to address his claim.  The examinations have all addressed the question of whether the Veteran's service-connected diabetes mellitus type II caused or aggravated venous insufficiency of the lower extremities.  A review of the examination reports discloses that in each instance VA examiners offered negative opinions on this issue; however, none of the examination reports contains any rationale for the opinions.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  See 38 C.F.R. § 4.2.  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  Moreover, an examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The Secretary has an affirmative duty to gather the evidence necessary to render an informed decision on a claim.  Douglas v. Shinseki, 23 Vet. App. 19 (2009).  Because the examination reports contain no rationale, they are inadequate for purposes of rendering an informed decision and must be returned.  

Furthermore, the Board notes that since the September 2005 decision, service connection has been granted for hypertension and peripheral neuropathy of the lower extremities.  Significantly, the Veteran has submitted evidence indicating that hypertension can cause chronic venous insufficiency.  See University of Virginia article regarding chronic venous insufficiency.  Also, at his DRO hearing the Veteran's representative discussed medical literature indicating that peripheral neuropathy may complicate peripheral vascular disease.  See DRO hearing transcript at pg. 3.  Accordingly, upon remand the examination should address the question of whether the Veteran's service-connected hypertension and/or peripheral neuropathy of the lower extremities has/have caused or aggravated his venous insufficiency of the lower extremities.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his venous insufficiency of the lower extremities.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his service treatment records, lay assertions, and the pertinent medical evidence.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion and the examination report should note that the claims file was reviewed.

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that venous insufficiency of the lower extremities was caused by the Veteran's service-connected mellitus, type II, hypertension and/or peripheral neuropathy of the lower extremities.  

If venous insufficiency of the lower extremities was not caused by the service-connected diabetes mellitus type II, hypertension or peripheral neuropathy of the lower extremities, the examiner should comment as to whether venous insufficiency of the lower extremities has been aggravated beyond the normal progression of the disease as a result of the Veteran's service-connected diabetes mellitus type II, hypertension and/or peripheral neuropathy of the lower extremities.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

The examiner is informed that the term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

2.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


